Appellant was convicted of manslaughter under an indictment charging him with culpable negligence in the operation of an automobile upon the highway. There is no error in the giving or refusing of instructions. There was no error in examining appellant as a witness touching former convictions of crime. As impeachment a witness may be interrogated both as to fact of conviction and the identity of the crime. Peacock v. State, Miss., 174 So. 582. A defendant when used as a witness in his own behalf is within the rule. Appellant assigns further that the verdict is against the overwhelming weight of the evidence.
There is a sharp conflict in the testimony as to whether the conduct of appellant in suddenly veering to the right and running off the paved portion of the highway was necessitated by the presence of another automobile which was turning to the left in front and across the path of appellant. The issue thus presented to the jury could have been resolved either way, and we are unable to say that their verdict is not supported by the evidence nor that it is contrary to its overwhelming weight.
Affirmed. *Page 124